        Case 3:19-cv-02546-CRB Document 198 Filed 12/14/20 Page 1 of 3




December 14, 2020

By ECF Filing and Overnight Mail
Hon. Charles R. Breyer
450 Golden Gate Avenue
San Francisco Courthouse, Courtroom 6
San Francisco, CA 94102

Re:    In re Intuit Free File Litigation, No. 3:19-cv-02546 (N.D. Cal.)

Judge Breyer,

We represent the Attorneys General of the States of New York, Tennessee, Florida, Illinois, New
Jersey, North Carolina, Pennsylvania, Texas and Washington.

On December 7, 2020, Intuit filed its Opposition to Motion to Intervene and Motion for Leave to
File Brief of Amici Curiae, ECF No. 189. In its Opposition, Intuit twice remarks that the State
Attorneys General have not intervened in this action or objected to the settlement. See ECF No.
189 at 9, 21. CAFA does not impose any affirmative obligations on government officials who
receive notice. See 28 U.S.C. § 1715(f). Therefore the Attorneys General note that a lack of
affirmative action taken by the Attorneys General does not indicate approval of this settlement.

Respectfully submitted,



 /s/ Joel Marrero
 Joel Marrero                                    Clark Russell
 (CA Bar # 275601)                               Deputy Bureau Chief
 Assistant Attorney General                      Bureau of Internet and Technology
 New York State Office of the Attorney           New York State Office of the Attorney
 General                                         General
 (212) 416-8097                                  (212) 416-8433
 Joel.Marrero@ag.ny.gov                          Clark.Russell@ag.ny.gov
        Case 3:19-cv-02546-CRB Document 198 Filed 12/14/20 Page 2 of 3

Hon. Charles R. Breyer
Dec. 14, 2020
In re Intuit Free File Litigation, No. 3:19-cv-02546 (N.D. Cal.)




 Joseph P. Mueller                                  Travis Brown
 Assistant Attorney General                         Assistant Attorney General
 Bureau of Consumer Frauds and Protection           Consumer Protection Division
 New York State Office of the Attorney              Public Protection Section
 General                                            Office of the Tennessee Attorney General
 (212) 416-8321                                     (615) 741-3533
 Joseph.Mueller@ag.ny.gov                           Travis.Brown@ag.tn.gov




 /s/ Patrice Malloy
 Patrice Malloy                                     Robert N. Holup
 Bureau Chief                                       Deputy Attorney General
 State of Florida                                   State of New Jersey
 Office of the Attorney General                     973-648-7819
 Multistate & Privacy Bureau                        Robert.Holup@law.njoag.gov
 (954) 712-4600
 Patrice.Malloy@myfloridalegal.com



 /s/ Daniel Edelstein                               /s/ Daniel P. Mosteller
 Daniel Edelstein                                   Daniel P. Mosteller
 Assistant Attorney General                         Special Deputy Attorney General
 State of Illinois                                  State of North Carolina
 312-814-7130                                       (919) 716-6026
 dedelstein@atg.state.il.us                         Dmosteller@ncdoj.gov

 /s/ Erin Grotheer
 Erin Grotheer
 Assistant Attorney General
 State of Illinois
 312-814-4424
 egrotheer@atg.state.il.us




                                                2
        Case 3:19-cv-02546-CRB Document 198 Filed 12/14/20 Page 3 of 3

Hon. Charles R. Breyer
Dec. 14, 2020
In re Intuit Free File Litigation, No. 3:19-cv-02546 (N.D. Cal.)




 /s/ Timothy R. Murphy                              /s/ Patrick Abernethy
 Timothy R. Murphy                                   Patrick Abernethy
 Deputy Attorney General                             Assistant Attorney General
 Commonwealth of Pennsylvania                        Consumer Protection Division
 215.560.2446                                        Office of the Texas Attorney General
 tmurphy@attorneygeneral.gov                        512-475-4757
                                                    Patrick.Abernethy@oag.texas.gov

                                                    /s/ Zachary Berg
                                                     Zachary Berg
                                                     Assistant Attorney General
                                                     Consumer Protection Division
                                                     Office of the Texas Attorney General
                                                    512-475-4288
                                                    Zachary.Berg@oag.texas.gov



 /s/ Katharine Barach
 KATHARINE BARACH
  Assistant Attorney General
  State of Washington
  Consumer Protection Division
  Office of the Attorney General
  800 5th Avenue, Suite 2000
  Seattle, WA 98104
 206-389-3974
 kate.barach@atg.wa.gov




                                                3
